Citation Nr: 1516945	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-21 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for heart attack.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to January 1991, with four months and two days of prior active service as indicated on his DD Form 214. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2010 substantive appeal, the Veteran requested a Board hearing in Washington, DC.  In February 2015, the Board notified the Veteran that he had been scheduled for a hearing on April 2, 2015.  Later in February 2015, the Veteran requested that the April 2015 hearing in Washington be changed to a hearing via videoconference from San Antonio, Texas, at the earliest available date.  He explained that the request was due to his representative's inability to represent him at the Washington hearing.  It does not appear that any action has been taken with regard to this request.  As the requested hearing via videoconference has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing via videoconference before a Veterans Law Judge.  Notice of the hearing must be sent to the Veteran at his current mailing address.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




